Title: From George Washington to Joseph Swift, 2 March 1797
From: Washington, George
To: Swift, Joseph,Cumpston, Thomas


                        
                            Gentlemen, 
                             c. 2 March 1797
                        
                        To this public testimony of your approbation of my conduct & affection
                            for my person, I am not insensible; and your prayers for my present and future happiness,
                            merit my warmest acknowledgments. It is with peculiar satisfaction I can say, that, prompted
                            by a high sense of duty in my attendance on public worship, I have been gratified, during my
                            residence among you, by the liberal and interesting discourses which have been delivered in
                            your churches.
                        Believing that that Government alone can be approved by Heaven, which promotes
                            peace and secures protection to its Citizens in every thing that is dear and interesting to
                            them; it has been the great object of my Administration to insure those valuable ends: And
                            when, to a consciousness of the purity of my intentions, is added the approbation of my
                            fellow-citizens, I shall experience in my retirement that heartfelt Satisfaction, which can
                            only be exceeded by the hope of future happiness.
                        
                            Go: Washington
                            
                    